Proceeding pursuant to article 78 of the CPLR to annul a determination of the respondent State Commissioner, dated May 7, 1973, made after a statutory fair hearing, which affirmed a decision of the respondent city Commissioner to discontinue public assistance benefits to petitioner’s children on the ground that petitioner had failed to comply with section 360 of the Social Services Law in that she had refused to execute a bond and mortgage *678on certain real property to the respondent Department of Social Services of the City of New York. Application granted; determinations of both respondents annulled, on the law, without costs; and the benefits to the children are directed to be reinstated retroactively from April 16, 1973, the date of termination. The facts of this case bring it within the ambit of Matter of Payne v. Sugarman (31 N Y 2d 845) and Matter of Bidgel v. Lavine (77 Mise 2d 21, affd. 43 A D 2d 831). Accordingly, the determinations cannot stand and the benefits to the children must be restored. Gulotta, P. J., Hopkins, Shapiro, Christ and Munder, JJ., concur.